Citation Nr: 0508274	
Decision Date: 03/21/05    Archive Date: 03/30/05

DOCKET NO.  04-07 471	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to compensation benefits under 38 U.S.C.A. § 1151 
(West 2002) for a jaw disability, including temporomandibular 
joint dysfunction, as a result of surgery performed at a 
Department of Veterans Affairs Medical Center in July 1999.  


REPRESENTATION

Appellant represented by:	Oklahoma Department on 
Veterans Affairs


WITNESSES AT HEARING ON APPEAL

The veteran and his spouse


ATTORNEY FOR THE BOARD

S. J. Janec, Counsel
INTRODUCTION

The veteran had active military service from August 1975 to 
August 1979, and from October 1981 to October 1984.

This matter comes before the Board of Veterans' Appeals 
(Board) from a May 2003 rating decision of the Muskogee, 
Oklahoma, Regional Office (RO) of the Department of Veterans 
Affairs (VA) that denied compensation benefits under 
38 U.S.C.A. § 1151 (West 2002) for a jaw disability, 
including temporomandibular joint dysfunction, as a result of 
surgery performed at a VA Medical Center (VAMC) in July 1999.  

In November 2004, the veteran testified at a videoconference 
hearing before the undersigned Veterans Law Judge.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.  VA will notify you if 
further action is required on your part.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002)) became law in 
November 2000.  This law redefined the obligations of VA with 
respect to the duty to assist and included an enhanced duty 
to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  Proper 
notice has been deemed mandatory by the Court of Appeals for 
Veterans Claims (Court).  Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002).  

A review of the file reveals that the veteran has not been 
provided adequate notification as required by the VCAA.  
Specifically, in the March 2002 letter sent to the veteran, 
he was not advised of the information and evidence necessary 
to substantiate his claim for benefits pursuant to 
38 U.S.C.A. § 1151 (West 2002).  Rather, the letter described 
the evidence required to establish service connection for a 
disability based on direct incurrence or aggravation in 
service.  Since the standards are notably different, the 
Board finds that a remand is appropriate in order to correct 
this procedural error.  

The Departments of Veterans Affairs and Housing and Urban 
Development, and Independent Agencies Appropriations Act, 
1997 (Act), Pub. L. No. 104-204, 110 Stat. 2926 (1996), 
amended 38 U.S.C. § 1151 with regard to what constitutes a 
"qualifying additional disability" susceptible of 
compensation.  The amendment requires a showing not only that 
VA treatment in question resulted in additional disability, 
but also that the proximate cause of the additional 
disability was carelessness, negligence, lack of proper 
skill, error in judgment, or similar instance of fault on 
VA's part in furnishing the medical or surgical treatment, or 
that the proximate cause of additional disability was an 
event which was not reasonably foreseeable.  See 38 U.S.C.A. 
§ 1151 (West 2002).  The Act specified that the amendments to 
38 U.S.C. § 1151 were effective for appeals filed after 
October 1, 1997.  See also, VAOPGCPREC 40-97.  The veteran 
filed his claim for benefits in December 2001.  Therefore, 
the amended version of 38 U.S.C.A. § 1151 is applicable.  

In July 1999, the veteran underwent surgery at a VAMC to 
remove a right trigeminal schwannoma.  Subsequently, he 
complained of jaw pain and VA outpatient treatment reports 
dated after the surgery indicate findings consistent with 
decreased sensory response in the right cheek, mild atrophy 
of the right tongue, and a malpositioned mandible with 
restricted mandible movement.  A diagnosis of 
temporomandibular joint dysfunction was questioned.  

In April 2003, the veteran's file was referred to a dentist 
for an opinion.  He noted that access to the schwannoma in 
the right temporal region necessitated involvement of the 
temporal bones, zygomatic arch, and mandibular 
temporomandibular joint region.  It was further stated that 
temporomandibular joint pain was a known risk and 
complication of cranial base access surgery.  However, the 
reporting dentist did not specifically discuss all 
abnormalities that had been noted in VA outpatient treatment 
reports, such as the malpositioned mandible or restricted 
mandible movement, but only referenced the veteran's 
complaints of pain in the temporomandibular joint.  Moreover, 
he did not discuss the standard of care, or indicate whether 
any of the residuals the veteran sustained from the surgery 
resulted from carelessness, negligence, lack of proper skill, 
error in judgment, or similar instance of fault on VA's part, 
or an event not reasonably foreseeable.  

As such, the Board finds that, consistent with the duty to 
assist the veteran in the development of his claim, 
additional development is required because the current 
evidence is insufficient upon which to make a decision.  
Accordingly, another examination and opinion are necessary.  
See 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  

Accordingly, this appeal is REMANDED for the following 
development:  

1.  Send the veteran a letter to inform 
him of the information and evidence 
required to substantiate his claim for 
benefits under 38 U.S.C. § 1151 (West 
2002), and advise him of the division of 
responsibilities between him and VA in 
obtaining such evidence, in accordance 
with Quartuccio v. Principi, 16 Vet. App. 
183 (2002); 38 U.S.C.A. §§ 5102, 5103, 
and 5103A (West 2002); 38 C.F.R. § 3.159 
(2004), and any other applicable legal 
precedent.  The veteran should also be 
advised to send any additional evidence 
pertinent to the appeal to VA.  

2.  The veteran should be scheduled for a 
VA dental examination to ascertain 
whether he has any chronic residual 
disabilities of the jaw, including 
temporomandibular joint dysfunction, as a 
result of the surgery that was performed 
at a VA facility in July 1999.  The 
claims folder should be made available to 
the examiner.  After a thorough 
examination and a review of the claims 
file, the examiner should state whether 
any of the jaw residuals found on 
examination resulted from carelessness, 
negligence, lack of proper skill, error 
in judgment, or similar instance of fault 
on VA's part, or an event not reasonably 
foreseeable.  

3.  Upon completion of the above, and any 
development as may be subsequently 
indicated by any response received from 
the veteran, the claim for entitlement to 
compensation benefits under 38 U.S.C.A. § 
1151 (West 2002) for a jaw disability, 
including temporomandibular joint 
dysfunction, as a result of surgery at a 
VAMC in July 1999 should be 
readjudicated.  If the determination 
remains adverse to the veteran, he and 
his representative should be furnished a 
supplemental statement of the case and be 
afforded the applicable time to respond.  

Thereafter, the case should be returned to the Board, if in 
order.  The veteran need take no action until otherwise 
notified; however, he has the right to submit additional 
evidence and argument on the matter the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans Benefits 
Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 
2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	U. R. POWELL
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


